Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 8, 2020

                                     No. 04-19-00685-CR

                               Dennis AVELAR-SOLORANO,
                                        Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR0605
                         Honorable Laura Lee Parker, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his brief is GRANTED. Appellant’s brief
is due on or before June 8, 2020. No further extensions will be granted absent extenuating
circumstances.

                                                    _______________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court